DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 11, 15, 18, 20, 21, 25, 27, 36, 38, 40, 42, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US20110266088). 
As to claim 1  Koike et al. (US20110266088) discloses a gypsum panel (gypsum board in Par. 129) , comprising:
a gypsum body having a length along an x-axis, a width along a y-axis, a thickness along a z-axis(see e.g. Fig 2-4); wherein the gypsum body further comprises an exterior layer on an exterior surface of the gypsum body(see e.g. surface member may include gypsum board, surface member 22b or 22a in Fig 2), wherein the exterior layer comprises at least one of cardboard, plastic, paper, polycarbonate, aramid, fabric, reinforcement, woven fiberglass or non-woven fiberglass(see e.g. the core layer can also comprise the same materials what surface layer are made of, such as nonwoven, gypsum board, polycarbonate and other plastic or polyamide or glass fiber nonwoven fabric structural member to increase the sound insulation property in Fig 3-4, Par. 129, 151-153, Par. 145.); and 
a core embedded at least partially within the gypsum body(see e.g. honeycomb member 23 in Par. 137, Fig 2), and the core comprises a hollow, open cell structure having walled elements with axes that are substantially parallel to each other and the z-axis(see e.g. honeycomb 23 in Fig 2, Par. 137), and the walled elements are substantially filled with a same material as the gypsum body, wherein the core comprises a material used to pre-fill the open cell structure of the core, wherein the material comprises at least one of cardboard, plastic, polycarbonate, aramid, fabric, reinforcement, woven fiberglass or non-woven fiberglass(see e.g. Koike et al. further 
Koike et al. further discloses it is sufficient that these panels have a nonwoven structural member interposed between a first surface member and a second surface member parallel with each other in Par. 153. Thus it would have been obvious for a person with ordinary skills in the art to modify the core of gypsum board and fill in the core with the same materials used in surface layer in order to further improve the sound proofing property of the gypsum board. Koike et al. also discloses for fixation (jointing, coupling, attachment, connection) of the nonwoven structural member and the surface members, an adhesive or a pressure sensitive adhesive may be used, or a clamp (or a brace) may be used in Par. 153)
As to claim 2. Koike et al. discloses the gypsum panel of claim 1, wherein the core is substantially a same size in length and width as the gypsum body (see e.g. Fig 2-4).
As to claim 3. Koike et al. discloses the gypsum panel of claim 1, wherein the core is completely embedded within the gypsum body, such that no portion of the core is visible from an exterior of the gypsum body (see e.g. square-pole rail member 42 disposed at both end regions in a longitudinal direction in Fig 4 can increase the sound insulation property of the gypsum board Par. 152, thus it would also have been obvious for a person with ordinary skills in the art to further add rail member surrounding all the edge of the gypsum board in order to further increase the sound proofing property of the 
As to claim 6. Koike et al. discloses the gypsum panel of claim 1, wherein the walled elements comprise at least one of hexagonal walled, honeycomb structures, triangular walled structures or circular structures (see e.g. honeycomb 23 in Fig 3, Par. 137) 
As to claim 10. Koike et al. discloses the gypsum panel of claim 1, wherein the core comprises a plurality of cores having axes that are parallel or configured at different orientations with respect to the axes (see e.g. plurality of thin sheets in Par. 37, wherein plurality of thin sheets are expected to be parallel to each other by standard to a person with ordinary skills in the art).
As to claim 11. Koike et al. discloses the gypsum panel of claim 10, wherein the cores comprise core thicknesses (CT) along the z-axis, and each of the core thicknesses is in a range of about 0.01 inches to about 0.5 inches (see e.g. see e.g. each of the thin sheets or the continuous thin sheet may have a thickness of 0.01 to 5 mm, the board has a thickness of 5 to 200 mm in Par. 37, and first nonwoven structural member relative to the honeycomb member [the first nonwoven structural member/the honeycomb member] may be 1/1 to 1/10 in Par. 37, thus the core can be around 0.01-50mm, which corresponds to 0 inch to less than ~2 inch).
As to claim 15. Koike et al. discloses the gypsum panel of claim 10, wherein cores comprise at least two layers along the z-axis (see e.g. plurality of thin sheets in par. 37).
As to claim 18. Koike et al. discloses the gypsum panel of claim 1, wherein the gypsum body further comprises a layer embedded at least partially within the gypsum body (see e.g. surface member may be a composite or laminated surface member of an inorganic material and an organic material [such as a polyvinyl chloride-steel board (a metal board coated (or covered) with a polyvinyl chloride) in Par. 129).
As to claim 20. Koike et al. discloses the gypsum panel of claim 1, wherein the core has a core thickness (CT) along the z-axis, and a ratio of the core thickness CT to the gypsum body thickness (T) is in a range of about 1:1 < CT:T < 1:20(see e.g. he thickness ratio of the first nonwoven structural member relative to the honeycomb member [the first nonwoven structural member/the honeycomb member] may be 1/1 to 1/10 in Par. 37).
As to claim 21. Koike et al. discloses the gypsum panel of claim 1, wherein the core has a core thickness (CT) along the z-axis, and the core thickness is in a range of about 0.01 inches to about 1.0 inches(see e.g. each of the thin sheets or the continuous thin sheet may have a thickness of 0.01 to 5 mm, the board has a thickness of 5 to 200 mm in Par. 37, and first nonwoven structural member relative to the honeycomb member [the first nonwoven structural member/the honeycomb member] may be 1/1 to 1/10 in Par. 37, thus the core can be around 0.01-50mm, which corresponds to 0 inch to less than ~2 inch).
As to claim 25. Koike et al. discloses the gypsum panel of claim 1, wherein the gypsum body further comprises an exterior layer on an exterior surface of the gypsum body (see e.g. surface member may be a composite or laminated surface member of an inorganic material and an organic material [such as a polyvinyl chloride-steel board (a metal board coated (or covered) with a polyvinyl chloride) in Par. 129).
As to claim 27. Koike et al. discloses the gypsum panel of claim 25, wherein the exterior layer comprises a different material than the core (see e.g. surface member may be a composite or laminated surface member of an inorganic material and an organic material [such as a polyvinyl chloride-steel board (a metal board coated (or covered) with a polyvinyl chloride) in Par. 129). 
As to claim 36. Koike et al. discloses the gypsum panel of claim 1, wherein the core is arrayed in a stripe pattern with respect to an x-y plane (see e.g. the core can also have a strip pattern in Fig 1, furthermore, middle rails consisting of a plurality of sheets of rectangular strip-shaped reinforcing boards in Fig 4).
As to claim 38. Koike et al. discloses the gypsum panel of claim 1, wherein the core has a core length that is less than the length of the gypsum body (see e.g. core area has edge such as in Fig 4 has core length that is less than the length of gypsum body).
As to claim 40. Koike et al. discloses the gypsum panel of claim 1, wherein the core is substantially filled along at least one of the x-axis, y-axis or z-axis (see e.g. Fig 2).
As to claim 42. Koike et al. discloses the gypsum panel of claim 1, wherein the gypsum panel has a sound transmission loss (STL) response in decibels (dB), shows reduced sound transmission (ST) of about 1% to 50% than that of an identical double-leaf wall without cores, yielding an improvement in STL performance (see e.g. The soundproof panel of the present invention has toughness for the lightweight design and has excellent sound absorption and sound insulation properties in abstract, Fig 12-16, Par. 56-60).
As to claim 51. Koike et al. discloses A gypsum panel, comprising:
a gypsum body having a length along an x-axis, a width along a y-axis, a thickness along a z-axis, wherein the gypsum body further comprises an exterior layer on an exterior surface of the gypsum body, wherein the exterior layer comprises at least one of cardboard, plastic, paper, polycarbonate, aramid, fabric, reinforcement, woven fiberglass or non-woven fiberglass; and 
a core embedded at least partially within the gypsum body, and the core comprises a hollow, open cell structure having walled elements with axes that are substantially parallel to each other and the z-axis, and the walled elements are substantially filled with a gypsum material, wherein the core comprises a material used to pre-fill the open cell structure of the core, wherein the material comprises at least one of cardboard, plastic, polycarbonate, aramid, fabric, reinforcement, woven fiberglass or non-woven fiberglass(see e.g. discussion of claim 1).
Koike et al. further discloses wherein the walled elements comprise honeycomb structures(see e.g. honeycomb member 23 in Par. 137, Fig 2). 
As to claim 52. Koike et al. discloses A gypsum panel, comprising:
a gypsum body having a length along an x-axis, a width along a y-axis, a thickness along a z-axis, wherein the gypsum body further comprises an exterior layer on an exterior surface of the gypsum body, wherein the exterior layer comprises at least one of cardboard, plastic, paper, polycarbonate, aramid, fabric, reinforcement, woven fiberglass or non-woven fiberglass; and 
a core embedded at least partially within the gypsum body, and the core comprises a hollow, open cell structure having walled elements with axes that are substantially parallel to each other and the z-axis, and the walled elements are substantially filled with a material, Wherein the core comprises a material used to pre-fill the open cell structure of the core, wherein the material comprises at least one of cardboard, plastic, polycarbonate, aramid, fabric, reinforcement, woven fiberglass or non-woven fiberglass(see e.g. discussion of claim 1).
Koike et al. further discloses wherein the walled elements comprise honeycomb structures comprising a maximum dimension in the x-y plane in a range of about 1/16 inch to about 12 inches (see e.g. honeycomb member 23 in Par. 137, Fig 2, The plane size of the surface member is not particularly limited to a specific one and may suitably be selected from the range of about 100 mm to 10 m, 100 mm equal to 4 inch,  according to a required soundproof panel. Furthermore, It would also have been an obvious matter of design choice to vary the dimension or size of the soundproof panel based on the application area size, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP § 2144.04]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 51, 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogawa et al. (US20060035058) discloses board laminate can comprise cover layer that fully enclose core such as a honeycomb core (see e.g. Fig 16, Fig 21) that has cover layer 3 or 7. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783